Citation Nr: 1118560	
Decision Date: 05/13/11    Archive Date: 05/17/11

DOCKET NO.  05-01 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for lumbosacral spondylosis with degenerative disc disease, status post discectomy, L4-L5 (low back disability). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from December 1975 to November 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (RO), which had continued and confirmed the 20 percent evaluation assigned for the low back disability.   

The matter was remanded by the Board in March 2008 for additional development including to obtain any outstanding records of pertinent treatment and to afford the Veteran with a new VA examination.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Based on the findings from a November 2010 VA spine examination, the RO, in a January 2011 rating decision, granted service connection for mild polyneuropathy in the left and right lower extremities, and assigned a 10 percent evaluation for each lower extremity, affective from November 1, 2010.  The Veteran has not appealed the rating decision, and this matter is not on appeal.

It appears that in a September 2009 correspondence, Veteran indicated his wish to file a claim for service connection for residuals of a right wrist fracture as secondary to his service-connected low back disability.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  





FINDINGS OF FACT

1.  Prior to November 1, 2010, the Veteran's lumbar spine disability was manifested by x-ray evidence of degenerative joint disease with forward flexion from 40 to 60 degrees and combined range of motion from 115 to 195 degrees, with no objective evidence of any of the following: additional limitation of motion; ankylosis; incapacitating episodes due to intervertebral disc disease; severe limitation of motion; listing of whole spine to opposite side; positive Goldthwaite's sign; marked limitation of forward bending in standing position; loss of lateral motion with osteo-arthritic changes; or narrowing or irregularity of joint space; or some of the above with abnormal mobility on forced motion.

2.  Since November 1, 2010, the date of the most recent VA examination, the Veteran's lumbar spine disability is reflected by x-ray evidence of degenerative joint disease with forward flexion from 0 to 45 degrees, with additional limitation of motion with repetitive movement, and with marked abnormal mobility from forced motion caused by muscle spasm, guarding and tenderness. 


CONCLUSIONS OF LAW

1.  Prior to November 1, 2010, the criteria for a rating higher than 20 percent for low back disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5295 (2003), Diagnostic Code 5243 (2010).

2.  Since November 1, 2010, the criteria for a 40 percent rating, and no higher, have been met for low back disability.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5295 (2003), Diagnostic Code 5243 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim.  VA will inform the Veteran of the type of information and evidence that VA will seek to provide, and of the type of information and evidence, the claimant is expected to provide.  38 C.F.R. § 3.159(b).  VA must provide such notice to the claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  These VCAA notice requirements apply to all elements of a claim for service connection, so VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Here, VA sent letters to the Veteran in May 2003 and April 2008 that addressed the notice elements concerning his claim.  These letters informed the Veteran of what evidence is required to substantiate the claim, and apprised the Veteran as to his and VA's respective duties for obtaining evidence.  In the April 2008 notice letter, VA also informed the Veteran how it determines the disability rating and the effective date for the award of benefits if service connection is to be awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Although the April 2008 such notice was sent after the initial adjudication, the Board finds this error nonprejudicial to the Veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In this regard, the notice provided in the April 2008 letter fully complied with the requirements of 38 U.S.C. § 5103(a), 38 C.F.R. § 3.159(b), and Dingess, supra, and after the notice was provided the case was readjudicated and a January 2011 supplemental statement of the case was provided to the Veteran.  See Pelegrini II, supra; Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a (supplemental) statement of the case that complies with all applicable due process and notification requirements constitutes a readjudication decision).

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

In addition to its duty to notify, or inform, the Veteran with regard to his claim, VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and records of pertinent medical treatment since service, and providing the Veteran a medical examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, VA has made reasonable efforts to obtain any available pertinent records as well as all relevant records adequately identified by the Veteran.  During the period under appeal, VA has provided the Veteran with examinations in May 2003, October 2006 and November 2010 to determine the severity of his lumbar spine disability.  The examinations are fully adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

2.  Increased Evaluation 

Disability evaluations are determined by the application of the facts presented to a schedule of ratings that is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When evaluating the severity of a disability, VA will consider the entire history of the disability including records of social impairment.  See 38 C.F.R. § 4.126(a); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found; this practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

It is not expected that all cases will show all the findings specified; however, in all instances it is expected that there will be sufficient findings as to identify the disease and the disability there from, and to coordinate the rating with the identified impairment of function.  38 C.F.R. § 4.21.  

Where there is a question as to which of two rating evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.    

At the time the Veteran filed his claim for an increased evaluation for low back disability in April 2003, his disability was rated under Diagnostic Code 5295 for lumbosacral strain.  The regulations used to evaluate diseases and injuries of the spine were revised, including the renumbering of the Diagnostic Codes, effective September 26, 2003.  See 38 C.F.R. § 4.71a (Diagnostic Codes 5295)(2003); 38 C.F.R. § 4.71a (Diagnostic Codes 5235, 5236, 5237, 5238, 5239, 5240, 5241, 5242, 5243)(2011).  The Board notes that when the governing law or regulations change during an appeal, the most favorable version will be applied.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  However, retroactive application of statutes and regulations cannot be construed to have retroactive effect unless their language requires this result.  See Kuzma v. Principi, 341 F.3d 1327, 1328-1329 (2003).  There is no such language in this case.  Also, there is no prohibition of the application of a prior regulation to the period on or after the effective date of a new regulation.  Thus, the rule is that the appellant is entitled to the more favorable of the two versions of a regulation that was revised during his appeal allows application of the prior version of the regulations to the period on or after their effective dates.  See VAOPGCPREC 3- 2000 (April 10, 2000). See also, 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114. 

In accordance with VAOPGCPREC 3-2000, the Board will consider the claim under the old rating criteria for the entire period of the appeal (prior to September 2003), and the new criteria from the effective date of the revisions (since September 2003). 

Under the old rating criteria, in effect prior to the September 26, 2003 revision, Diagnostic Code 5295 provided that a 20 percent disability rating is assigned where there is evidence of muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position.  A 40 percent disability rating was assigned where the symptoms are severe, with listing of whole spine to opposite side, positive Goldthwait's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-athritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).  The Board notes that 40 percent is also the maximum schedular rating available under Diagnostic Code 5295 for lumbosacral strain.

Under the provisions of Diagnostic Code 5292 for limitation of motion, a 10 percent evaluation is warranted for slight limitation of motion of the lumbar spine, a 20 percent evaluation is assigned for moderate limitation of motion, and a 40 percent evaluation is assigned for severe limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  

Effective September 26, 2003, the Schedule for Rating Criteria mandated that disabilities of the spine under Diagnostic Codes 5235 to 5243 will be evaluated under a General Rating Formula for Diseases and Injuries of the Spine.  This General Rating Formula assigns disability ratings with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by the residuals of the injury or disease.  Under this formula, a 20 percent disability rating is for assignment when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees or with a combined range of motion not greater than 120 degrees or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  A 40 percent disability rating is for assignment when forward flexion of the thoracolumbar spine is 30 degrees or less or for favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is for assignment upon a showing of unfavorable ankylosis of the entire thoracolumbar spine.

A note after the General Rating Formula for Diseases and Injuries of the Spine specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate Diagnostic Code.  [As stated in the INTRODUCTION, the RO has awarded a separate rating based upon neurological abnormalities and the Veteran has not expressed disagreement with the rating assigned.]  Note (2) to the General Rating Formula explains that for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees.  

The Board must also consider a veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate disability rating for a disability using the limitation of motion diagnostic codes.  38 C.F.R. §§ 4.40, 4.45; See Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  38 C.F.R. § 4.59.

The September 26, 2003 version of the rating criteria includes the same language from the previously revised regulation for rating intervertebral disc syndrome under the General Rating Formula for Diseases and Injuries of the Spine or otherwise based upon the frequency and severity of its incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).  Here, there is no objective evidence of incapacitating episodes or physician prescribed bedrest.  Thus, an evaluation under Diagnostic Code 5243 is not warranted.  

A review of the claims folder shows that during the appeal period the Veteran was afforded three VA examinations in conjunction with his low back disability claim.  In addition, the record contains records of treatment received throughout the period under appeal. 

The Veteran first underwent a VA spine examination in May 2003.  In that examination report, the examiner reported that the Veteran had a range of motion of 60 degrees with flexion and combined range of motion of 195 degrees, where pain begins.  There was no evidence of additional limitation of motion due to fatigue, weakness, lack of endurance, or incoordination on repetitive motion.  There were positive straight leg findings, but there was no evidence of tenderness, radiating pain or muscle spasms.  The Veteran's gait and posture were evaluated as normal. The Veteran complained that he would experience weekly flare-ups of severe pain in his back, legs and feet, and it would last for several days.  The Veteran did not report any bowel or bladder dysfunction associated with his low back disability.  X-ray film revealed moderate lumbar spondylosis.  The Veteran was diagnosed with chronic dorsolumbosacral strain and secondary moderate scoliosis with spasms.

Private treatment records starting in 2003 show that the Veteran complained of increasing pain in his back, legs and feet.  He reported radiating pain down his lower extremities.  Diagnostic testing in September, October and November 2003 revealed disc herniation at L4/5, narrowing of the lumbar spinal canal, and multilevel degenerative disc disease.  A December 2003 private treatment record shows that a left L4-L5 discectomy was recommended.  The Veteran underwent a discectomy in January 2004.  A post-surgical follow-up treatment record from December 2003 shows that it was felt that the Veteran was doing well after his surgery and his pre-operative leg pain had resolved, but it was noted that the Veteran continued to have some back discomfort. 

In October 2006, the Veteran was afforded his second VA examination in conjunction with his claim.  The examination report shows that he had range of motion of 40 degrees with flexion and combined range of motion of 119 degrees, with no additional limitation of motion with repetitive motion.  There was objective evidence of painful motion and weakness on examination, but there was no evidence of muscle spasms.  The Veteran's gait and posture were evaluated as normal.  The Veteran reported constant pain in his lower back, upper right buttock, and right hip.  He reported that he experienced daily flare-ups of severe back pain that lasted for approximately one hour.  The Veteran did not report any bowel or bladder dysfunction associated with his low back disability.  

The Veteran underwent the third VA examination in November 2010.  In that examination report, the examiner noted that the Veteran complained of a sharp, constant pain that became aching in nature and it would spread from his low back into his hips.  The Veteran denied any no episodes that required physician prescribed bed rest in the last twelve month period.  On physical examination, the Veteran had a range of motion to 45 degrees of flexion and a combined range of motion of 115 degrees, with additional limitation of motion on repetitive motion.  There was also objective evidence of muscle spasms, guarding, painful motion, tenderness, and weakness.  The examiner observed that the Veteran had an abnormal gait with marked decrease in propulsion, and it was associated with muscle spasms, tenderness and guarding.  

The Veteran reported that he experienced flare-ups of severe pain on a weekly basis that would last for hours.  He stated that flare-ups coincided when he overused his back.  There was evidence of decreased sensation in both lower extremities and an EMG study confirmed mild peripheral polyneuropathy in both lower extremities.  X-ray film revealed multilevel degenerative changes throughout the lumbar spine, and an MRI report revealed multilevel central stenosis, with disc space narrowing.  

The Veteran was diagnosed with multilevel degenerative disc disease of the lumbar spine, status post L4-L5 discectomy and residual polyneuropathy without radiculopathy.  The examiner opined that the Veteran's disability caused severe functional impairment in all aspects of daily activities, except grooming, toileting and feeding.  It was noted that the Veteran had decreased mobility, problems carrying and lifting, and decreased strength in his lower extremities because of his low back disability. 

After a review of the evidence of record, the Board finds that after applying both the old and the revised rating criteria during the time period under consideration the record shows that the November 1, 2010 VA examination revealed findings that show the signs and symptoms of the Veteran's service-connected low back disability have grown worse in severity.  Thus, "staged ratings" are warranted, with a higher rating for the period from the date of the November 1, 2010 VA examination.



Consideration of rating criteria prior to November 1, 2010

The Board has considered the applicable criteria based on lumbosacral strains and limitation of motion, both prior to and since the September 26, 2003 revision to the regulations on orthopedic disabilities of the spine.  Under either versions of the Rating Schedule, an evaluation in excess of 20 percent is not warranted for the period prior to the November 2010 examination.  

In this regard, the findings from the May 2003 and October 2006 examination reports, when applied to the diagnostic criteria as discussed above, show that the currently assigned 20 percent rating, and no higher, is warranted for that period.  These reports show that the Veteran's disability was manifested by degenerative joint disease with painful motion, forward flexion from 40 to 60 degrees, and combined limited range of motion from 115 to 195 degrees.  

Considering the former version of the rating criteria, these findings do not show more than "moderate" level of limitation of motion, as the Veteran consistently demonstrated at least 40 degrees of forward flexion without additional limitation of motion with repetition of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5292 (2003).  Such disability does not equate to a finding of "severe" limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5295 (2003).  Additionally, there was no objective evidence of listing of whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space.  There is also no evidence of abnormal mobility on forced motion.  The May 2003 and October 2006 VA examination reports show that upon examination, there was no evidence of guarding or muscle spasms and the Veteran's posture and gait were evaluated as normal.  In light of these findings, the Board concludes that a disability evaluation in excess of 20 percent is not warranted under the former Diagnostic Code 5295.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (2003).  

The Board has also considered the Veteran's disability under the revised diagnostic codes pertinent to the lumbar spine for the period prior to the date of the November 2010 VA examination.  The Board finds that the preponderance of the evidence is against the assignment of a disability evaluation in excess of 20 percent for the low back disability under the current Diagnostic Code 5243.  See 38 C.F.R. § 4.71a (2010). 

In this regard, the objective findings show the Veteran has forward flexion of the lumbar spine ranging from 40 to 60 degrees.  These reported findings indicate that the Veteran's forward flexion is well above the minimum requirement for a 40 percent rating (less than 30 degrees of forward flexion) prior to November 1, 2010.  Also, at no point does the evidence of record show a finding of ankylosis (favorable or unfavorable) or incapacitating episodes due to intervertebral disc disease.  The 20 percent rating includes the pain that the Veteran experienced upon motion, as both the May 2003 and October 2006 VA examiners found no evidence of additional limitation of motion.  See DeLuca, 8 Vet. App. at 202; 38 C.F.R. §§ 4.40, 4.45, 4.71a.  Therefore, a higher disability rating under either version of the Rating Schedule is not warranted prior to November 1, 2010.

The Board has considered medical evidence that shows the Veteran underwent a discectomy in January 2004 because of symptomatology associated with low back disability.  The Board finds that the recommended surgery only marks a temporary flare- up of the Veteran's symptomatology at that time and it does not mark a permanent worsening upon which a higher rating is warranted.  See Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Here, the post-surgical follow-up treatment record show improvement in the Veteran's disability and that he only continued to have minimal back discomfort thereafter.  Moreover, the findings from the May 2003 VA examination report are similar to those contained in the later October 2006 VA examination, and there is no indication of a permanent increase in severity during this period.  The Board does not find that the more severe symptoms leading up to the January 2004 discectomy represent an overall change in severity of the Veteran's symptomatology so as to warrant an evaluation in excess of 20 percent prior to November 1, 2010.

In short, the severity of the Veteran's low back disability does meet the criteria for an evaluation in excess of 20 percent under either versions of the Rating Schedule for the period prior to the November 2010 examination.  See 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003) and Diagnostic Code 5243 (2010).

Consideration of rating criteria since November 1, 2010

The November 2010 VA examination report shows objective findings of an abnormal gait with marked decrease in propulsion, which was associated with muscle spasms, tenderness and guarding caused by the low back disability.  The November 2010 VA examiner found that the Veteran's disability was severe enough to cause his abnormal gait.  These objective findings more closely approximate the criteria associated with the 40 percent rating under the previous Diagnostic 9295.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003). 

Also, the results of the November 2010 VA examination showed evidence of a decline in the range of motion of the Veteran's low back due to repetitive motion and it also showed evidence of marked abnormal mobility on forced motion.  As of November, 1, 2010 the Veteran's forward flexion was limited to 45 degrees, and the examiner found that there was additional limitation of motion with repetition of motion.  Although the November 2010 examiner did not qualify the Veteran's disability as mild, moderate or severe, based on the fact that the Veteran's disability is now manifested by additional limitation of motion - his disability more likely reflects an increase in severity that more closely approximates "severe" symptoms under the former rating criteria.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003). Further, the November 2010 VA examiner opined that the Veteran's disability causes a severe impact on his activities of daily living, including overall decreased mobility.  

These objective findings from the November 2010 VA examination report show that the Veteran's low back disability more closely approximates the criteria associated with a 40 percent evaluation under the former rating criteria.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5292 and 5295 (2003).  This is the maximum rating available under these codes.  

Moreover, based on the revised criteria, the reported limitation of motion on forward flexion with objective findings of additional limitation of motion more closely approximates the requirement for a 40 percent rating (forward flexion not greater than 30 degrees), when considering the factors discussed in DeLuca.  See 38 C.F.R. § 4.7; see also 38 C.F.R. §§ 4.40, 4.45, 4.59 as applied under DeLuca, 8 Vet. App. at 204-08; 38 C.F.R. § 4.71a, Diagnostic Codes 5243.  

At no point, does the medical evidence from this period show that the loss of motion in the low back equates to ankylosis (favorable or unfavorable) as to warrant a higher rating of 50 percent.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).   

As stated above, and in the INTRODUCTION, the Veteran has already been assigned two separate disability evaluations, of 10 percent for each leg, for the mild peripheral polyneuropathy in his lower extremities.  The Veteran has not appealed these determinations, and the evaluation assigned for neurological manifestations is not in dispute.  

Based on either version of the rating criteria, the findings from the November 2010 examination, when applied to the criteria, as discussed above, more closely approximate a rating of 40 percent.  See 38 C.F.R. § 4.71a.  The Board, therefore, finds that a 40 percent rating is warranted effective from the date of that examination (which is after the effective date of the revised rating criteria).  See Fenderson v. West, 12 Vet. App. 119, 126-7 (1999). 

In short, after a review of all the evidence of record for the entire period under consideration, the Board finds that prior to November 1, 2010, an evaluation in excess of 20 percent is not warranted, and that from that date, a rating of 40 percent, and no more, is warranted. 

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture, and with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The manifestations of the low back disability are consistent with the assigned schedular evaluation and are fully contemplated in the schedular criteria.  The Board found no factors that would suggest that regular schedular criteria are inadequate, and warrant referral for extraschedular consideration.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Therefore, referral of this case for extra-schedular consideration is not in order.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996). 

Lastly, the Board also notes that the Veteran has not asserted, and the record does not suggest, that the service-connected low back disability precludes substantial employment.  Although the Veteran has reported that his disability has caused him to reduce his work hours, he has maintained employment as an account.  The record accordingly does not raise a claim of entitlement to a total disability evaluation based upon individual unemployability due to service-connected disability (TDIU).  Rice v. Shinseki, 22 Vet. App. 447 (2009).


[Continued on following page.]
ORDER

For the period prior to November 1, 2010, entitlement to an evaluation in excess of 20 percent for lumbar spine disability is denied. 

For the period since November 1, 2010, entitlement to an increased evaluation to 40 percent, and no higher, is granted for low back disability, since November 1, 2010. 




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


